[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TO STRIKE (#104)
This is a two count complaint brought by the plaintiff seeking damages as a result of an automobile collision in Bridgeport on May 22, 1992 involving the defendant operator. Count one sounds in negligence and count two sounds in recklessness. Both counts are based on the same allegations that the defendant violated General Statutes §§ 14-222, 14-218a, 14-301
and 14-219 and failed to operate her vehicle in a reasonable manner. The plaintiff seeks double and treble damages pursuant to General Statutes § 14-295.
The defendant has moved to strike the plaintiff's claim for double and treble damages claiming that the plaintiff has failed to allege sufficient facts to support a claim for recklessness.
The plaintiff, Emam Noahman, alleges that the defendant violated General Statutes §§ 14-222, 14-218a, 14-301 and 14-219
and failed to operate her vehicle in a reasonable manner.
The defendant sought to strike the plaintiff's claim for double and treble damages on the ground that the plaintiff has failed to allege sufficient facts to support a claim for recklessness. However, the motion to strike does not satisfy the requirements of Practice Book § 154 that the reasons for the claimed pleading deficiency be specified in the motion itself.
Accordingly, the motion to strike is denied without prejudice to the defendant's renewal of said motion setting forth the claims of legal insufficiency separately raised in the motion and in compliance with Practice Book § 154.
RODRIGUEZ, J.